United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.H., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Sarasota, FL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Docket No. 16-1245
Issued: March 3, 2017

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 25, 2016 appellant filed a timely appeal from a February 4, 2016 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.2
ISSUE
The issue is whether appellant has met his burden of proof to establish a lower back and
leg injury causally related to a January 13, 2015 employment incident.

1
2

5 U.S.C. § 8101 et seq.

Appellant filed a timely request for oral argument. By order dated November 9, 2016, the Board denied his
request because his arguments could be adequately addressed in a decision based on a review of the case record.
Order Denying Request for Oral Argument, Docket No. 16-1245 (issued November 9, 2016).

FACTUAL HISTORY
On January 13, 2015 appellant, then a 56-year-old laborer custodian, filed a traumatic
injury claim (Form CA-1), alleging that on the same date he was sweeping his area when a
poorly stacked pallet fell over dumping letter trays onto his lower back and legs causing him to
fall. He stopped work on January 13, 2016.
Appellant was treated in the Department of Veterans Affairs Medical Center on
January 13, 2015 by a healthcare provider with an illegible signature, who returned appellant to
work on January 14, 2015.
On January 14, 2015 appellant came under the treatment of Dr. Ismet Saifullah, a Boardcertified family practitioner, who prescribed bedrest and returned appellant to regular duty on
January 22, 2015. In a January 26, 2015 report, Dr. Saifullah indicated that appellant’s condition
had not improved and he placed appellant on part-time limited duty four hours a day from
January 26 to February 28, 2015.
In an authorization for examination and treatment (Form CA-16) dated January 13, 2015,
the employing establishment authorized appellant to seek medical care.
On January 26, 2015 the employing establishment offered appellant a part-time job, four
hours a day, as a custodian, starting that same day.
By letter dated February 3, 2015, OWCP advised appellant that his claim was originally
received as a simple, uncontroverted case which resulted in minimal or no time loss from work.
It indicated that his claim was administratively handled to allow medical payments up to
$1,500.00. However, the merits of the claim had not been formally adjudicated. OWCP advised
that, because appellant had not returned to work in a full-time capacity, his claim would be
formally adjudicated. It requested that he submit additional information including a
comprehensive medical report from his treating physician explaining how the specific work
incidents contributed to his claimed low back and legs injuries.
In an undated statement, appellant indicated that on January 13, 2015, while cleaning area
C, boxes of mail fell on his left leg and left foot causing him to fall onto his back and arms. He
experienced back, right shoulder, and left leg pain. Appellant submitted a January 13, 2015
witness statement from a person whose signature was illegible who indicated that he observed
appellant sweep the left side of the conveyor when a mail pallet with trays fell and struck
appellant causing him to fall. The witness saw appellant limping and holding his back.
In an attending physician’s report (Form CA-20) dated February 12, 2015, Dr. Saifullah
noted that appellant reported that bins containing mail fell off a pallet and hit his leg causing him
to fall on his back and left shoulder. She noted that he had service-connected preexisting injuries
to his low back, shoulder, and neck. Dr. Saifullah diagnosed back pain, shoulder pain and
lumbar radiculopathy. She checked a box marked “yes,” that appellant’s condition was caused
or aggravated by an employment incident. Dr. Saifullah returned him to work light duty four
hours per day. In a report of even date, she indicated that appellant’s condition did not improve
and she continued light-duty work four hours a day from February 12 to March 30, 2015.

2

In a decision dated March 13, 2015, OWCP denied appellant’s claim finding that he did
not submit any medical evidence containing a medical diagnosis in connection with the
employment incident.
On April 1, 2015 appellant requested an oral hearing which was held before a hearing
representative on October 14, 2015. He submitted a March 10, 2015 magnetic resonance
imaging (MRI) scan of the lumbar spine with contrast which revealed multilevel discogenic
degenerative changes at L5-S1 and paracentral disc protrusion in contact with S1 nerve root. A
March 16, 2015 left shoulder MRI scan revealed interval development of a full-thickness rotator
cuff tear of supraspinatus tendon, partial undersurface tear of supraspinatus tendon, and minimal
progressive degenerative arthrosis at the acromioclavicular joint.
In reports dated March 26 and November 20, 2015, Dr. Saifullah indicated that appellant
was injured at work on January 13, 2015. Appellant reported that a container of mail fell off a
pallet and hit his left leg causing him to fall on his back and left shoulder. He was treated in the
emergency room on January 13, 2015. Dr. Saifullah noted findings of positive straight leg
testing, decreased range of motion of the left hip and knee, left lower extremity tenderness
secondary to muscle strain, and decreased range of motion of the left shoulder. She noted the
results of the MRI scan of the lumbar spine and left shoulder and treated appellant conservatively
with anti-inflammatories and Ibuprofen. Dr. Saifullah diagnosed acute exacerbation of chronic
neck, back, and shoulder pain and advised that he sustained soft tissue injuries from the fall and
boxes landing on his back and shoulder.
In a decision dated February 4, 2016, OWCP’s hearing representative affirmed the
decision dated March 13, 2015.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation of FECA, that an injury was sustained in the performance of duty as alleged, and that
any disability and/or specific condition for which compensation is claimed are causally related to
the employment injury. These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.3
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
the time, place, and in the manner alleged. Second, the employee must submit medical evidence
to establish that the employment incident caused a personal injury.4

3

Gary J. Watling, 52 ECAB 357 (2001).

4

T.H., 59 ECAB 388 (2008).

3

Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.5
ANALYSIS
It is undisputed that on January 13, 2015 while performing his duties as a laborer
custodian a stacked pallet fell over dumping letter trays onto his back and legs causing him to
fall. However, the Board finds that appellant failed to submit sufficient medical evidence to
establish that this work incident caused or aggravated his low back and leg condition.
On March 26 and November 20, 2015 Dr. Saifullah indicated that appellant was injured
from a fall at work on January 13, 2015. Appellant reported that a container of mail fell off a
pallet and hit his left leg causing him to fall on his back, and left shoulder. Dr. Saifullah
diagnosed acute exacerbation of chronic neck, back, and shoulder pain and advised that appellant
sustained soft tissue injuries, resulting from the fall and boxes landing on his back and shoulder.
The Board finds that, although Dr. Saifullah supported causal relationship, she did not provide
medical rationale explaining the basis of her conclusory opinion regarding the causal relationship
between appellant’s back, neck, and shoulder conditions and the accepted work incident.6
Therefore, these reports are insufficient to meet appellant’s burden of proof.
In a February 12, 2015 attending physician’s report, Dr. Saifullah noted appellant
sustained a back and left shoulder injury when bins containing mail fell off a pallet and hit his
leg causing him to fall. She diagnosed back pain, shoulder pain, and lumbar radiculopathy.
Dr. Saifullah checked a box marked “yes” that appellant’s condition was caused or aggravated
by an employment incident. The Board has held that an opinion on causal relationship which
consists only of a physician checking “yes” to a medical form report question on whether the
claimant’s condition was related to the history given is of little probative value. Without any
explanation or rationale for the conclusion reached, such report is insufficient to establish causal
relationship.7
On January 14, 2015 Dr. Saifullah prescribed appellant bedrest and advised that he could
resume usual work on January 22, 2015. In reports dated January 26 and February 12, 2015, she
noted no improvement in appellant’s condition and recommended that he work light duty four
hours a day. Dr. Saifullah’s reports are insufficient to establish the claim as the physician did not

5

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

6

See T.M., Docket No. 08-975 (issued February 6, 2009) (a medical report is of limited probative value on the
issue of causal relationship if it contains a conclusion regarding causal relationship which is unsupported by medical
rationale).
7

The Board has held that when a physician’s opinion on causal relationship consists only of checking “yes” to a
form question, without explanation or rationale, that opinion is of diminished probative value and is insufficient to
establish a claim. Sedi L. Graham, 57 ECAB 494 (2006); D.D., 57 ECAB 734 (2006).

4

provide a history of injury8 or specifically address whether appellant’s employment activities had
caused or aggravated a diagnosed medical condition.9
Appellant submitted a note dated January 13, 2015 from a healthcare provider whose
signature was illegible, who noted that appellant was treated as an outpatient and could return to
work on January 14, 2015. However, this person’s signature is illegible and there is no
indication of who signed this report. The Board has held that medical reports lacking proper
identification do not constitute probative medical evidence.10
The remainder of the medical evidence, including diagnostic test reports, is of limited
probative value as it does not provide an opinion on the causal relationship between the
January 13, 2015 work incident and appellant’s diagnosed medical conditions.11
Consequently, appellant has failed to submit sufficient medical evidence to establish that
appellant’s work incident on January 13, 2015 caused or aggravated a diagnosed medical
condition.
The Board notes that the record contains a January 13, 2015 CA-16 in which the
employing establishment authorized medical treatment. Ordinarily, where the employing
establishment authorizes treatment of a job-related injury by providing the employee a properly
executed CA-16 form,12 OWCP is under contractual obligation to pay for the medical
expenses.13 The record does not indicate whether the issue of appellant’s incurred medical
expenses pursuant to this form has been addressed. The Board finds that upon return of the case
record, this matter should be addressed.
On appeal appellant asserts that the medical evidence of record supported that he
sustained a lower back injury at work when a poorly stacked pallet fell over dumping letter trays
onto his back and legs. He further asserted that his doctor was a qualified physician and the
medical records provided a specific diagnosis of his condition. As found above, the medical
evidence does not establish that appellant’s diagnosed conditions are causally related to the
accepted conditions. Appellant has failed to meet his burden of proof.

8

Frank Luis Rembisz, 52 ECAB 147 (2000) (medical opinions based on an incomplete history or which are
speculative or equivocal in character have little probative value).
9

A.D., 58 ECAB 149 (2006) (medical evidence which does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship).
10

See R.M., 59 ECAB 690 (2008); D.D., 57 ECAB 734 (2006).

11

Supra note 9.

12

See Val D. Wynn, 40 ECAB 666 (1989); see also Federal (FECA) Procedure Manual, Part 3 -- Medical,
Authorizing Examination and Treatment, Chapter 3.300.3(a)(3) (February 2012).
13

5 U.S.C. § 8103; 20 C.F.R. § 10.304. See L.B., Docket No. 10-469 (issued June 2, 2010); see also Federal
(FECA) Procedure Manual, Part 3 -- Medical, Authorizing Examination and Treatment, Chapter 3.300.3(a)(3)
(February 2012).

5

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish a back and
leg injury was causally related to a January 13, 2015 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the February 4, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 3, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

